 

Case 1:19-cv-01197-LO-TCB Document 37 Filed 11/05/19 Page 1 of 1 PagelD# 954
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83. 1(D) AND LOCAL
CRIMINAL RULE 57.4
In Case Number 1:19-cv-1197-LO-TCB, Case Name __United States v. Snowden
Party Represented by Applicant: Edward Snowden

 

 

To: The Honorable Judges of the United States District Court for the Eastern District of Virginia
PERSONAL STATEMENT

FULL NAME (no initials, please) Benjamin Wizner

Bar Identification Number 215724 State CA

Firm Name American Civil Liberties Union Foundation

Firm Phone #_ 212.549.2500 Direct Dial # FAX # 919540 2454
E-Mail Address pwizner@aclu.org

Office Mailing Address 125 Broad Street, 18th Floor, New York, NY 10004

 

 

 

 

 

Name(s) of federal court(s) in which I have been admitted SCOTUS: 3rd, 4th, 9th, D.C. Cirs:: C.D., S.D., N.D. Cal

I certify that the rules of the federal court in the district in which I maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.

Thereby certify that, within ninety (90) days before the submission of this application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of

Evidence is current.

Iam am not * a full-time employee of the United States of America, and if er" exemption from the admission fee.

 

(Applicant’s Signature)

I, the undersigned, do certify that I am a member of the bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant’s personal statement. I affirm that his/her personal and professional character and standing are good, and

petition the court to admit the applicant pro hac vice. JI
rr
YW Yl DI

 

 

 

(Si en (Batey 7
Victor M. Glasberg
(Typed or Printed Name) (VA Bar Number)
Court Use Only:
Clerk’s Fee Paid or Exemption Granted
The motion for admission is GRANTED or DENIED

(Judge’s Signature) (Date)

 
